internal_revenue_service number release date index number --------------- ------------------------------------------------------------ ------------------------ ---------------------------------- -------------------------------- department of the treasury washington dc person to contact --------------- id no ---------------- telephone number -------------------- refer reply to cc fip plr-122381-12 date date legend fund trust state adviser exchange index a index b index c date v w x y ----------------------------------------------------------- ---------------------------------------------------------------------------------- ----------- --------------------------------------------------------------- -------------------------------------------- --------------------------------------------------------------------------------- ------------------------------------------------------------------------------------ ---------------------------------------------------------------------------------------- -------------- --- ---- --- plr-122381-12 dear ------------- this is in response to your letter dated date and supplemental submissions dated date and date requesting a ruling that income and gains earned by fund on futures contracts on index a including gains recognized on their termination or disposition or deemed disposition pursuant to sec_1256 of the internal_revenue_code the code will constitute other income derived with respect to the fund’s business of investing in stock securities or currencies and therefore will constitute qualifying_income under sec_851 facts fund is an actively managed exchange-traded fund fund will be a non- diversified series of trust trust is an open-end management investment_company registered under the investment_company act of u s c 80a-1 et seq as amended the act trust is organized as a state statutory trust fund is treated as a separate corporation under sec_851 fund intends to file an election to be taxed as a regulated_investment_company ric under subchapter_m part of the code fund’s investment objective is to achieve broad equity exposure while reducing risk of broad price movements in the equity market its strategy is to closely track the performance of index c to achieve this end fund will allocate its assets among the following equity securities as defined in sec_2 of the act of issuers contained in index b futures contracts on index b futures contracts on index a and money market instruments including repurchase agreements as well as cash and cash equivalents in order to collateralize its derivative investments or for other purposes investments in index b will provide fund with broad equity exposure fund’s investment in equity securities of issuers contained in index b will constitute subject_to the stop loss feature described below at least v of the value of fund’s total assets fund also invests in futures contracts on index b as an additional method of achieving exposure to issuers contained in index b to reduce the risks caused by market volatility fund will invest in index a which captures implied volatility implied volatility is a measure of the expected volatility of index b that is reflected in the value of index a implied volatility can act as a hedge to investments in securities contained in index b because volatility has historically tended to correlate negatively to the performance of the u s equity markets index a is a benchmark index designed to measure the implied market price volatility in large capitalization u s stocks over a thirty-day period index a is calculated by averaging the weighted prices of certain put and call options on index b plr-122381-12 index a historically has had a significant negative correlation to index b negative correlation means that the values of index a and index b move in opposite directions since when trading in futures contracts on index a first began the correlation of index a to index b has been at least negative y because index a cannot be traded directly investment in index a is accomplished by investing in cash-settled futures contracts based on index a futures contracts on index a provide investors the ability to invest in forward market volatility based on their view of the future direction or movement of index a futures contracts on index a are priced in accordance with investors’ collective expectations as to future movements of index a which in turn reflects expected movements in index b not on the estimate or opinion of any particular investment banker pricing service or other institution a futures_contract on index a is a standard futures_contract that settles in cash based on the difference between the values of index a at the contract’s inception and expiration fund represents that the value of its investments in futures contracts on index a will not exceed an amount reasonably calculated to reduce fund’s level of risk with respect to its investment in securities of issuers included within index b and its investments in futures contracts on index b fund represents that this amount may be quantified as follows the value of fund’s investments in futures contracts on index a generally will not exceed the product of a the reciprocal of the absolute value of the percentage correlation of index a and index b measured over a statistically significant period assuming such percentage correlation is negative and b the sum of the value of fund’s investment in securities of issuers included within index b and the notional value of fund’s investment in futures contracts on index b fund uses index c as an asset allocation reference to determine the composition of its investments futures contracts on index a generally will constitute between x and v of index c’s assets calculated on the basis of the notional amount of the contracts and equity securities will compose the remainder during periods of low volatility a greater portion of fund’s assets will be invested in equity securities of issuers contained in index b conversely during periods of increased volatility a greater portion of fund’s assets will be invested in futures contracts on index a and other index a-related instruments if losses over the preceding five business days are greater than w a stop-loss feature an element of index c’s allocation strategy will direct fund to move its assets to cash sec_851 of the code defines a ric in part as a domestic_corporation registered under the act as a management company law plr-122381-12 sec_851 of the code limits the definition of a ric to a corporation meeting certain election gross_income and diversification requirements sec_851 of the code provides that a corporation shall not be considered a ric for any taxable_year unless it meets an income test the qualifying_income requirement under this test at least percent of its gross_income must be derived from certain enumerated sources such income is referred to as qualifying_income prior to the enactment of the tax_reform_act_of_1986 the act sec_851 of the code identified qualifying_income as dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stocks or securities sec_851 did not contain its own definition of the term securities but sec_851 provided that for the purposes of sec_851 the asset diversification test a ll other terms shall have the same meaning as when used in the act the act expanded the definition of qualifying_income in a number of ways by adding an explicit cross-reference to the definition of securities in the act by adding gains from the sale_or_other_disposition of foreign_currencies and by adding an other income provision as so amended sec_851 defines qualifying_income in relevant part as - dividends interest payments_with_respect_to_securities_loans as defined in sec_512 and gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the investment_company act of or foreign_currencies or other income including but not limited to gains from options futures or forward contracts derived with respect to its business of investing in such stock securities or currencies sec_2 of the act defines the term security as - any note stock treasury_stock security future bond debenture evidence_of_indebtedness certificate of interest or participation in any profit-sharing agreement collateral-trust certificate preorganization certificate or subscription transferable share investment contract voting-trust certificate certificate of deposit for a security fractional undivided_interest in oil gas or other mineral rights any put call straddle option or privilege on any security including a certificate of deposit or on any group or index of securities including any interest therein or based on the value thereof or any put call straddle option or privilege entered into sec_851 of the code was redesignated as sec_851 by the american_jobs_creation_act_of_2004 pub_l_no sec_331 plr-122381-12 on a national securities exchange relating to foreign_currency or in general any interest or instrument commonly known as a security or any certificate of interest or participation in temporary or interim certificate for receipt for guarantee of or warrant or right to subscribe to or purchase any of the foregoing analysis we have been asked to rule that income and gain generated by fund’s investments in futures contracts on index a constitute qualifying_income under sec_851 as other income derived with respect to fund’s business of investing in stock securities or currencies in analyzing whether a derivative financial_instrument generates qualifying_income under the other income clause of sec_851 we examine the strength of the relationship of the income or loss generated by the derivative to the ric’s business of investing in stock securities or currencies in conducting this analysis we look not only to the applicable statutory text but also consider the congressional intent and legislative_history accompanying the enactment of the other income provision as it bears on issues including the extent to which the income generated by the derivative is passive in nature and the nature of the derivative’s underlying referent relationship of income from futures contracts on index a to the ric’s business of investing in stock securities or currencies income and gain from futures contracts on index a may be other income that is qualifying_income to fund if the income and gain is derived with respect to the fund’s business of investing in stocks securities or currencies fund has represented that at least v of the value of its total assets will be invested in stocks of issuers contained within index b a stock market index stocks and futures on such stocks including an index comprised of stocks are act securities fund therefore has a business of investing in stocks of issuers contained within index b fund invests in futures contracts on index a in order to provide an implied volatility hedge to investments in index b consistent with an investment objective of positive total returns according to the facts and representations submitted by fund index a historically has displayed a significant negative correlation to the value of index b in this context negative correlation means that the trends of index a and index b move in opposite directions thus fund will increase its investment in futures contracts on index a to offset an expected decrease in the return of its equity investments thereby benefitting when volatility is trending up similarly when volatility is trending down fund will decrease its investment in futures contracts on fund a and correspondingly will increase its equity investments plr-122381-12 fund further represents that the value of its investments in futures contracts on index a will not exceed an amount reasonably calculated to reduce fund’s level of risk with respect to its investment in securities of issuers included within index b and its investments in futures contracts on index b fund represents that this amount may be quantified as follows the value of fund’s investments in futures contracts on index a generally will not exceed the product of a the reciprocal of the absolute value of the percentage correlation of index a and index b measured over a statistically significant period assuming such percentage correlation is negative and b the sum of the value of fund’s investment in securities of issuers included within index b and the notional value of fund’s investment in futures contracts on index b fund thus has demonstrated a strong relationship between the income generated by its investments in futures contracts on index a and its business of investing in stocks contained within index b controlling statutory language in amending sec_851 in congress inserted parenthetical language into this statute that specifically enumerates gains from futures contracts as well as gains from options and forward contracts as a type of income that may constitute other income derived with respect to a ric’s business of investing in stock securities or currencies congress specifically noted that the service had previously ruled favorably under sec_851 on income from futures contracts cong rec creating a strong inference that the statutory language should be interpreted in a manner consistent with those prior rulings futures contracts on index a are exchange-traded futures contracts based on index b an index that is based on the common_stock prices of a collection of certain stocks therefore income from futures contracts on index a falls within a category of income which congress intended to include as qualifying_income under the other income provision if derived with respect to a ric’s business of investing in stock securities or currencies passive nature of income the types of investments expressly permitted under the code for rics are passive in nature congress has explained that the favorable ric tax provisions are intended for passive investment entities that do not engage in active business and that a ric’s investments should be limited to income from stocks and securities as opposed to other_property staff of the joint_committee on taxation general explanation of the tax_reform_act_of_1986 pincite a letter by j roger mentz acting assistant secretary_of_the_treasury tax policy explained the fundamental policy served by the qualifying_income requirement plr-122381-12 first income qualifying under sec_851 should be limited to income from property_held_for_investment as opposed to property_held_for_sale to customers in the ordinary course of business second income qualifying under sec_851 should be limited to income from stocks and securities as opposed to other_property for example under the second limit we would generally not treat as qualifying_income gains from trading in commodities even if the purpose of that trading is to hedge a related stock investment cong rec remarks of senator armstrong inserting letter of j roger mentz acting assistant secretary_of_the_treasury tax policy dated date to rep flippo the trading of securities held by a ric for investment is treated as passive in nature id here the income and gain generated by fund from investments in futures contracts on index a are passive in nature and similar to those generated from investments in act securities underlying referent futures contracts on index a are derivative instruments whose value is derived from the performance of index a and whose price is determined exclusively by reference to the value of index a the value of index a in turn depends entirely on changes in the prices of options on index b therefore the price of a futures_contract on index a is tied to the values of the underlying stocks of issuers contained in index b thus the underlying referents of the futures contracts on index a are options on stocks because stocks and options on stocks are specifically enumerated securities within the act definition of the term security the underlying referents of the futures contracts on index a are securities conclusion we rule that income and gain derived from futures contracts on index a constitute other income derived with respect to fund’s business of investing in securities within the meaning of sec_851 of the code provided that the notional value of fund’s investment in futures contracts on index a generally will not exceed an amount reasonably calculated to reduce fund’s level of risk with respect to its investment in securities of issuers included within index b and its investment in futures contracts on index b the percentage correlation of index a and index b measured over a statistically significant period is negative and plr-122381-12 the notional value of fund’s investment in futures contracts on index a generally will not exceed the product of a the reciprocal of the absolute value of the percentage correlation of index a and index b measured over a statistically significant period and b the sum of the value of fund’s investment in securities of issuers included within index b and the notional value of fund’s investment in futures contracts on index b except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed whether taxpayer otherwise qualifies as a ric under part i of subchapter_m of chapter of the code and no opinion is expressed regarding whether gains generated by a derivative may also constitute qualifying_income under sec_851 as gains from the sale_or_other_disposition of stock_or_securities as defined in sec_2 of the act this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely susan thompson baker susan thompson baker senior technician reviewer branch office of associate chief_counsel financial institutions products
